DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions.
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.         The information disclosure statement (IDS) submitted on 01/27/2022 has been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
5.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-20 are anticipatorily rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, and 9-10 of U.S. Patent 11,243,736 (herein referred to as “Kwahk”). 
7.	Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 1 of the instant application substantially recites the limitations of claim 1 of Kwahk.  Both claims recite substantially similar limitations regarding the collaboration of document modifications.
Application Claim 1
U.S. Patent 11,243,736 Claim 1
1. A device comprising:
A)  a display; and 
B)  one or more processors configured to: control the display to display a first screen of a file in a first window; 
C)  based on a first user input to edit content of the file being input via a user interface of the device, edit the content of the file displayed on the first window by changing a display of the content of the file according to the first user input and share the edited content of the file with an external device for display by the external device while the external device is in a first mode in which viewing edits to the content of the file by user inputs to the device is permitted and editing the content of the file by user inputs to the external device is not activated; 
D)  based on a second user input to edit the content of the file being input via a user interface of the external device after a mode of the external device is changed, by user input to an icon for changing from the first mode to a second mode via the user interface of the external device, from the first mode to the second mode in which editing the content of the file by user inputs to the external device is activated, receive information corresponding to the second user input to edit the content of the file; and 
E)  based on the information corresponding to the second user input to edit the content of the file, edit the content of the file displayed on the first window by changing a display of the content of the file according to the second user input; 
F)  wherein the first window includes an icon selectable by a user to select between a device first mode in which viewing edits to the content of the file by user inputs to the device is permitted and editing the content of the file by user inputs to the device is not activated, and a device second mode in which editing the content of the file by user inputs to the device is activated.




1.  A device comprising: 
A)  a display (Corresponds to Limitation A); and 
B)  one or more processors configured to: control the display to display a first screen of a file shared with an external device in a first window and a second screen of an application that is not shared with the external device in a second window (Corresponds to Limitation B); 
C)  based on a first user input to edit content of the file being input via a user interface of the device, edit the content of the file displayed on the first window by changing a display of the content of the file according to the first user input and share the edited content of the file with the external device while the second screen is displayed in the second window and while the external device is in a first mode in which viewing edits to the content of the file by user inputs to the device is permitted and editing the content of the file by user inputs to the external device is not activated (Corresponds to Limitation C); 
D)  based on a second user input being input to control the application, control the application according to the second user input while the edited content of the file shared with the external device is displayed in the first window; 
E)  based on a third user input to edit the content of the file being input via a user interface of the external device after a mode of the external device is changed, by user input to an icon for changing from the first mode to a second mode via the user interface of the external device, from the first mode to the second mode in which editing the content of the file by user inputs to the external device is activated, receive from the external device information corresponding to the third user input to edit the content of the file (Corresponds to Limitation D); and 
F)  based on the information corresponding to the third user input to edit the content of the file, edit the content of the file displayed on the first window by changing a display of the content of the file according to the third user input (Corresponds to Limitation E); 
G)  wherein the content edited based on the first user input and the content edited based on the third user input are identified by different colors; 
H)  wherein location information corresponding to the third user input is received separately from the information corresponding to the third user input; and I)  wherein the first window includes an icon selectable by a user to select between a device first mode in which viewing edits to the content of the file by user inputs to the device is permitted and editing the content of the file by user inputs to the device is not activated, and a device second mode in which editing the content of the file by user inputs to the device is activated (Corresponds to Limitation F).

However, the cited patent of Kwahk also displays document modifications in a collaborative manner.
	Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 2 of the instant application substantially recites the limitations of claim 1 of Kwahk.  Both claims recite substantially similar limitations regarding the display of multiple windows.
Application Claim 2
U.S. Patent 11,243,736 Claim 1
2. The device as claimed in claim 1, 
A)  wherein the one or more processors is further configured to control the display to display the first screen in the first window and a second screen of an application that is not shared with the external device in a second window.




1.  A device comprising: 
A)  a display; and 
B)  one or more processors configured to: control the display to display a first screen of a file shared with an external device in a first window and a second screen of an application that is not shared with the external device in a second window (Corresponds to Limitation A); 
C)  based on a first user input to edit content of the file being input via a user interface of the device, edit the content of the file displayed on the first window by changing a display of the content of the file according to the first user input and share the edited content of the file with the external device while the second screen is displayed in the second window and while the external device is in a first mode in which viewing edits to the content of the file by user inputs to the device is permitted and editing the content of the file by user inputs to the external device is not activated; 
D)  based on a second user input being input to control the application, control the application according to the second user input while the edited content of the file shared with the external device is displayed in the first window; 
E)  based on a third user input to edit the content of the file being input via a user interface of the external device after a mode of the external device is changed, by user input to an icon for changing from the first mode to a second mode via the user interface of the external device, from the first mode to the second mode in which editing the content of the file by user inputs to the external device is activated, receive from the external device information corresponding to the third user input to edit the content of the file; and 
F)  based on the information corresponding to the third user input to edit the content of the file, edit the content of the file displayed on the first window by changing a display of the content of the file according to the third user input; 
G)  wherein the content edited based on the first user input and the content edited based on the third user input are identified by different colors; 
H)  wherein location information corresponding to the third user input is received separately from the information corresponding to the third user input; and I)  wherein the first window includes an icon selectable by a user to select between a device first mode in which viewing edits to the content of the file by user inputs to the device is permitted and editing the content of the file by user inputs to the device is not activated, and a device second mode in which editing the content of the file by user inputs to the device is activated.

However, the cited patent of Kwahk also displays multiple windows.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 3 of the instant application substantially recites the limitations of claim 1 of Kwahk.  Both claims recite substantially similar limitations regarding the control of an application based on user input.
Application Claim 3
U.S. Patent 11,243,736 Claim 1
3. The device as claimed in claim 2, 
A)  wherein the one or more processors is further configured to, based on a third user input being input to control the application, control the application according to the third user input while the edited content of the file shared with the external device is displayed in the first window.




1.  A device comprising: 
A)  a display; and 
B)  one or more processors configured to: control the display to display a first screen of a file shared with an external device in a first window and a second screen of an application that is not shared with the external device in a second window; 
C)  based on a first user input to edit content of the file being input via a user interface of the device, edit the content of the file displayed on the first window by changing a display of the content of the file according to the first user input and share the edited content of the file with the external device while the second screen is displayed in the second window and while the external device is in a first mode in which viewing edits to the content of the file by user inputs to the device is permitted and editing the content of the file by user inputs to the external device is not activated; 
D)  based on a second user input being input to control the application, control the application according to the second user input while the edited content of the file shared with the external device is displayed in the first window (Corresponds to Limitation B); 
E)  based on a third user input to edit the content of the file being input via a user interface of the external device after a mode of the external device is changed, by user input to an icon for changing from the first mode to a second mode via the user interface of the external device, from the first mode to the second mode in which editing the content of the file by user inputs to the external device is activated, receive from the external device information corresponding to the third user input to edit the content of the file; and 
F)  based on the information corresponding to the third user input to edit the content of the file, edit the content of the file displayed on the first window by changing a display of the content of the file according to the third user input; 
G)  wherein the content edited based on the first user input and the content edited based on the third user input are identified by different colors; 
H)  wherein location information corresponding to the third user input is received separately from the information corresponding to the third user input; and I)  wherein the first window includes an icon selectable by a user to select between a device first mode in which viewing edits to the content of the file by user inputs to the device is permitted and editing the content of the file by user inputs to the device is not activated, and a device second mode in which editing the content of the file by user inputs to the device is activated.

However, the cited patent of Kwahk also controls the application based on user input.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 4 of the instant application substantially recites the limitations of claim 2 of Kwahk.  Both claims recite substantially similar limitations regarding the display of multiple windows.
Application Claim 4
U.S. Patent 11,243,736 Claim 2
4. The device as claimed in claim 2, 
A)  wherein the one or more processors is further configured to display the first window in an area on the display separated from an area where the second window is displayed on the display.




2.  The device as claimed in claim 1, 
A)  wherein the one or more processors is further configured to display the first window in an area on the display separated from an area where the second window is displayed on the display.

However, the cited patent of Kwahk also displays multiple windows.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 5 of the instant application substantially recites the limitations of claim 1 of Kwahk.  Both claims recite substantially similar limitations regarding the receipt of location information.
Application Claim 5
U.S. Patent 11,243,736 Claim 1
5. The device as claimed in claim 1, 
A)  wherein location information corresponding to the second user input is received separately from the information corresponding to the second user input.




1.  A device comprising: 
A)  a display; and 
B)  one or more processors configured to: control the display to display a first screen of a file shared with an external device in a first window and a second screen of an application that is not shared with the external device in a second window; 
C)  based on a first user input to edit content of the file being input via a user interface of the device, edit the content of the file displayed on the first window by changing a display of the content of the file according to the first user input and share the edited content of the file with the external device while the second screen is displayed in the second window and while the external device is in a first mode in which viewing edits to the content of the file by user inputs to the device is permitted and editing the content of the file by user inputs to the external device is not activated; 
D)  based on a second user input being input to control the application, control the application according to the second user input while the edited content of the file shared with the external device is displayed in the first window; 
E)  based on a third user input to edit the content of the file being input via a user interface of the external device after a mode of the external device is changed, by user input to an icon for changing from the first mode to a second mode via the user interface of the external device, from the first mode to the second mode in which editing the content of the file by user inputs to the external device is activated, receive from the external device information corresponding to the third user input to edit the content of the file; and 
F)  based on the information corresponding to the third user input to edit the content of the file, edit the content of the file displayed on the first window by changing a display of the content of the file according to the third user input; 
G)  wherein the content edited based on the first user input and the content edited based on the third user input are identified by different colors; 
H)  wherein location information corresponding to the third user input is received separately from the information corresponding to the third user input (Corresponds to Limitation A); and 
I)  wherein the first window includes an icon selectable by a user to select between a device first mode in which viewing edits to the content of the file by user inputs to the device is permitted and editing the content of the file by user inputs to the device is not activated, and a device second mode in which editing the content of the file by user inputs to the device is activated.

However, the cited patent of Kwahk also receives location information.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 6 of the instant application substantially recites the limitations of claim 3 of Kwahk.  Both claims recite substantially similar limitations regarding the transmission of information based on icon selection.
Application Claim 6
U.S. Patent 11,243,736 Claim 3
6. The device as claimed in claim 1, 
A)  wherein, based on a user input being input to select an icon for sharing the file via the user interface of the device, the one or more processors is further configured to transmit information on sharing the file toward the external device.




3.  The device as claimed in claim 1, 
A)  wherein, based on a user input being input to select an icon for sharing the file via the user interface of the device, the one or more processors is further configured to transmit information on sharing the file to the external device.

However, the cited patent of Kwahk also transmits information based on icon selection.
	Claim 9 is rejected as being substantially similar to claim 7 of Kwahk as explained in the rejection of claim 1 above.
	Claim 10 is rejected as being substantially similar to claim 7 of Kwahk as explained in the rejection of claim 2 above.
Claim 11 is rejected as being substantially similar to claim 7 of Kwahk as explained in the rejection of claim 3 above.
	Claim 12 is rejected as being substantially similar to claim 9 of Kwahk as explained in the rejection of claim 4 above.
	Claim 13 is rejected as being substantially similar to claim 7 of Kwahk as explained in the rejection of claim 5 above.
	Claim 14 is rejected as being substantially similar to claim 10 of Kwahk as explained in the rejection of claim 6 above.
	Claim 15 is rejected as being substantially similar to claim 1 of Kwahk as explained in the rejection of claim 1 above.  
	Claim 16 is rejected as being substantially similar to claim 1 of Kwahk as explained in the rejection of claim 2 above.
Claim 17 is rejected as being substantially similar to claim 1 of Kwahk as explained in the rejection of claim 3 above.
	Claim 18 is rejected as being substantially similar to claim 2 of Kwahk as explained in the rejection of claim 4 above.
	Claim 19 is rejected as being substantially similar to claim 1 of Kwahk as explained in the rejection of claim 5 above.
	Claim 20 is rejected as being substantially similar to claim 3 of Kwahk as explained in the rejection of claim 6 above.
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
9.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
10.	Claim 8 recites the limitation "wherein the other icon includes an image of a microphone" in 28.  There is insufficient antecedent basis for this limitation in the claim as no “other icon” is claimed earlier in the claim, in parent dependent claim 7, or in parent independent claim 1.
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
11.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
12.	Claims 1, 9, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sun et al. (Article entitled “Transparent Adaptation of Single-User Applications for Multi-User Real-Time Collaboration”, dated December 2006), in view of Bookspan et al. (U.S. Patent 6,629,129), and further in view of Nirmal (Article entitled “How to Make Documents Read Only Inside Word 2007”, dated 25 September 2008).
13.	Regarding claims 1, 9, and 15, Sun teaches a device, method, and non-transitory computer-readable medium comprising:
A)  a display (Sections 1.2, 2, and 7.2, Figure 15); and 
B)  one or more processors configured to: control the display to display a first screen of a file in a first window (Sections 1.2, 2, and 7.2, Figure 15); 
C)  based on a first user input to edit content of the file being input via a user interface of the device, edit the content of the file displayed on the first window by changing a display of the content of the file according to the first user input and share the edited content of the file with an external device for display by the external device while the external device is in a first mode in which viewing edits to the content of the file by user inputs to the device is permitted and editing the content of the file by user inputs to the external device is not activated (Section 7.4.2); 
D)  based on a second user input to edit the content of the file being input via a user interface of the external device after a mode of the external device is changed, by user input for changing from the first mode to a second mode via the user interface of the external device, from the first mode to the second mode in which editing the content of the file by user inputs to the external device is activated, receive information corresponding to the second user input to edit the content of the file (Sections 7.2 and 7.4.2, Figure 15); and 
E)  based on the information corresponding to the second user input to edit the content of the file, edit the content of the file displayed on the first window by changing a display of the content of the file according to the second user input (Sections 7.2 and 7.4.2, Figure 15).
	The examiner notes that Sun teaches “a display” as “We have chosen MS Word as the first target single-user application for transparent adaptation. This is because word processors are among the most commonly used single-user applications, and Word provides a set of comprehensive, complex, and interesting data types and operations, as well as a sophisticated API for investigation. Our goal is to covert Word into a real-time collaborative word processor, called CoWord, that allows multiple users to view and edit any object in the same Word document at any time over the Internet” (Section 1.2), “CoWord and CoPowerPoint are realtime collaborative editors which emphasize supporting collaborative work on shared documents” (Section 2), and “The user can start or join a collaborative editing session of a Word/PowerPoint document in the shared document repository by simply double-clicking the selected document icon from the CDRM client interface” (Section 7.2).  The examiner further notes that users collaboratively editing shared document(s) via the software product of CoWord clearly are using a display (See example screenshot in Figure 15).  The examiner further notes that Sun teaches “one or more processors configured to: control the display to display a first screen of a file in a first window” as “We have chosen MS Word as the first target single-user application for transparent adaptation. This is because word processors are among the most commonly used single-user applications, and Word provides a set of comprehensive, complex, and interesting data types and operations, as well as a sophisticated API for investigation. Our goal is to covert Word into a real-time collaborative word processor, called CoWord, that allows multiple users to view and edit any object in the same Word document at any time over the Internet” (Section 1.2), “CoWord and CoPowerPoint are realtime collaborative editors which emphasize supporting collaborative work on shared documents” (Section 2), and “The user can start or join a collaborative editing session of a Word/PowerPoint document in the shared document repository by simply double-clicking the selected document icon from the CDRM client interface” (Section 7.2).  The examiner further notes that users collaboratively editing shared document(s) via the software product of CoWord clearly are interacting with such shared document(s) (i.e. file) via a display (See example screenshot in Figure 15).  The examiner further notes that Sun teaches “based on a first user input to edit content of the file being input via a user interface of the device, edit the content of the file displayed on the first window by changing a display of the content of the file according to the first user input and share the edited content of the file with an external device for display by the external device while the external device is in a first mode in which viewing edits to the content of the file by user inputs to the device is permitted and editing the content of the file by user inputs to the external device is not activated” as “Single-Actor: A single user is allowed to edit the document at any instant of time. This mode is implemented by a distributed protocol which blocks all but one user’s editing operations. In the current system, the actor-floor control is based on a simple request-and-release protocol: Any user can request the floor, but it is up to the current floor holder to decide when to release (to the first requester)… Multi-View and Single-Actor: Multiple users can view any portion of the document, but only a single user can edit the objects in his/her view. This mode is available in some application sharing systems that support relaxed WYSIWIS, such as the commercial Groove VirtualOffice system…Single-View and Single-Actor: The same portion of the document is viewed by all users, but only one user is allowed to edit objects in the shared view. This mode is similar to the strict WYSIWIS and sequential interaction paradigms supported by generic application sharing systems” (Section 7.4.2).  The examiner further notes that in a shared view where single actor is initiated by an editing user, only that editing user can edit a shared document (where such edits are displayed on all other user devices of the other users).  The examiner further notes that Sun teaches “based on a second user input to edit the content of the file being input via a user interface of the external device after a mode of the external device is changed, by user input for changing from the first mode to a second mode via the user interface of the external device, from the first mode to the second mode in which editing the content of the file by user inputs to the external device is activated, receive information corresponding to the second user input to edit the content of the file” as “The user can start or join a collaborative editing session of a Word/PowerPoint document in the shared document repository by simply double-clicking the selected document icon from the CDRM client interface” (Section 7.2) and “Single-Actor: A single user is allowed to edit the document at any instant of time. This mode is implemented by a distributed protocol which blocks all but one user’s editing operations. In the current system, the actor-floor control is based on a simple request-and-release protocol: Any user can request the floor, but it is up to the current floor holder to decide when to release (to the first requester)… Multi-View and Single-Actor: Multiple users can view any portion of the document, but only a single user can edit the objects in his/her view. This mode is available in some application sharing systems that support relaxed WYSIWIS, such as the commercial Groove VirtualOffice system…Single-View and Single-Actor: The same portion of the document is viewed by all users, but only one user is allowed to edit objects in the shared view. This mode is similar to the strict WYSIWIS and sequential interaction paradigms supported by generic application sharing systems” (Section 7.4.2).  The examiner further notes that a user (of an external device) who is not a single-actor (i.e. not the current floor holder) can request (i.e. a user input to change from a first mode to a second mode) to be the single-actor (i.e. floor holder) in the collaborative editing environment.  When such a user becomes the single-actor (i.e. floor holder), then as a result, edits made by a such a user on the collaborative document are reflected on all other devices of all other users.  The examiner further notes that Sun teaches “based on the information corresponding to the second user input to edit the content of the file, edit the content of the file displayed on the first window by changing a display of the content of the file according to the second user input” as “The user can start or join a collaborative editing session of a Word/PowerPoint document in the shared document repository by simply double-clicking the selected document icon from the CDRM client interface” (Section 7.2) and “Single-Actor: A single user is allowed to edit the document at any instant of time. This mode is implemented by a distributed protocol which blocks all but one user’s editing operations. In the current system, the actor-floor control is based on a simple request-and-release protocol: Any user can request the floor, but it is up to the current floor holder to decide when to release (to the first requester)… Multi-View and Single-Actor: Multiple users can view any portion of the document, but only a single user can edit the objects in his/her view. This mode is available in some application sharing systems that support relaxed WYSIWIS, such as the commercial Groove VirtualOffice system…Single-View and Single-Actor: The same portion of the document is viewed by all users, but only one user is allowed to edit objects in the shared view. This mode is similar to the strict WYSIWIS and sequential interaction paradigms supported by generic application sharing systems” (Section 7.4.2).  The examiner further notes that a user (of an external device) who is not a single-actor (i.e. not the current floor holder) can request (i.e. a user input to change from a first mode to a second mode) to be the single-actor (i.e. floor holder) in the collaborative editing environment.  When such a user becomes the single-actor (i.e. floor holder), then as a result, edits made by a such a user on the collaborative document are reflected on all other devices (including the device with the first window) of all other users.    
	Sun does not explicitly teach:
D)  after a mode of the external device is changed, by user input to an icon for changing from the first mode to a second mode via the user interface of the external device.
	Bookspan, however, teaches “after a mode of the external device is changed, by user input to an icon for changing from the first mode to a second mode via the user interface of the external device” as “While facilitating and administering 1450 the document collaboration, the virtual meeting application is responsible for displaying 1456 transient virtual meeting utility interface components such as the "Click Mouse To Take Control" window 2012 shown in FIG. 10. The Click Mouse To Take Control window 2012 is displayed on top of the primary application 1014 (FIG. 2) when the meeting host moves the mouse indicating that the meeting host wishes to take control of the document collaboration. If a meeting attendee moves the mouse on the meeting attendee's computer, the Click Mouse To Take Control window 2012 is displayed above the virtual image of the host display 1020A-B appearing on the meeting attendee's computer 1004A-B. Of course, other transient virtual meeting user interface components may be generated as is required to facilitate the document collaboration or the virtual meeting in general” (Column 13, lines 56-67-Column 14, lines 1-4).
	The examiner further notes that although the primary reference of Sun teaches that a user of an external device can obtain control of a collaborative document after user input, there is no explicit teaching of a user input to an icon.  Nevertheless, the secondary reference of Bookspan teaches that an attendee (i.e. a user of an external device) can obtain control after clicking on a “Click Mouse to take control” icon.  The combination would result in allowing for any user to be a single actor in Sun after clicking on an icon on their device.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Bookspan’s would have allowed Sun’s to provide a consistent UI in editing a document collaboratively, as noted by Bookspan (Column 3, lines 15-27).
	Sun and Bookspan do not explicitly teach:
F)  wherein the first window includes an icon selectable by a user to select between a device first mode in which viewing edits to the content of the file by user inputs to the device is permitted and editing the content of the file by user inputs to the device is not activated, and a device second mode in which editing the content of the file by user inputs to the device is activated.
	Nirmal, however, teaches “wherein the first window includes an icon selectable by a user to select between a device first mode in which viewing edits to the content of the file by user inputs to the device is permitted and editing the content of the file by user inputs to the device is not activated, and a device second mode in which editing the content of the file by user inputs to the device is activated” as “To make a document read only, click on the office button on the top left corner and select Prepare. Inside prepare menu, you will be able to see the option, Mark as Final” (Page 1) and “if you want to bring back the document to write mode, select Mark as Final option once again from the prepare menu” (Page 3).
	The examiner further notes that although Sun uses MS word (See abstract), there is no explicit teaching of the use of the “Mark as Final” icon.  Nevertheless, the secondary reference of Nirmal teaches that MS Word includes a “Mark as Final” icon that can be toggled between a read-only mode (i.e. viewing edits to the content is allowed and editing content is not activated) and a write mode (i.e. editing the content is activated).  The combination would result in Sun using the “Mark as Final” option to control modes between read-only and write. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Nirmal’s would have allowed Sun’s and Bookspan’s to provide a method for allowing for a word-processing application to have a built-in feature to make it read-only, as noted by Nirmal (Page 1).
14.	Claims 2-4, 10-12, and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sun et al. (Article entitled “Transparent Adaptation of Single-User Applications for Multi-User Real-Time Collaboration”, dated December 2006), in view of Bookspan et al. (U.S. Patent 6,629,129), and further in view of Nirmal (Article entitled “How to Make Documents Read Only Inside Word 2007”, dated 25 September 2008) as applied to claims 1, 9, and 15 above, and further in view of Biehl et al. (Article entitled “Impromptu:  A New Interaction Framework for Supporting Collaboration in Multiple Display Environments and Its Field Evaluation for Co-located Software Development”, dated 10 April 2008).
15.	Regarding claims 2, 10, and 16, Sun, Bookspan, and Nirmal do not explicitly teach a a device, method, and non-transitory computer-readable medium comprising:
A)  wherein the one or more processors is further configured to control the display to display the first screen in the first window and a second screen of an application that is not shared with the external device in a second window.
	Biehl, however, teaches “wherein the one or more processors is further configured to control the display to display the first screen in the first window and a second screen of an application that is not shared with the external device in a second window” as “The interface provides a visual representation of group members, available large displays, and applications that have been made available to the group. See Figure 2. The user interface is comprised of the Collaboration Control, Collaborator Bar, and Shared Screen Dock(s)… This control allows a user to configure whether an application window is available to the group, and if group members are allowed to modify or only view its content. See Figure 3. The control is displayed on the title bar of every top-level application window. This location reinforces that this is a window-level operation, provides quick access to the functionality, and provides a persistent indicator of the window’s sharing state… Do not show or share. The application window is not available to group members (this is the default value)… Show. The window is available to the group, but in a view-only mode. A live thumbnail of the window is displayed in the show area of the user’s representation in each group member’s Collaborator Bar… Share. The window is available to the group and anyone can interact with its content. A thumbnail of the window is displayed in the share area of the user’s representation in each group members’ Collaborator Bar” (Pages 941-942), and “As a user interacts with a replicated view, the local input is captured and routed to the corresponding UI control in the source window. This provides a modest technical improvement over existing redirection techniques (e.g., [2]), but it allows substantial improvement in usability. For example, our technique allows group members to interact with a shared application while the owner is still able to interact with other applications simultaneously” (Page 943).  
The examiner further notes that the secondary reference of Biehl teaches that an application content set to “Share” (See Figure 3) is shared with devices of other users (who can modify such content) whereas an application set to “Do not show or share” (See Figure 3) is clearly not shared with devices of other users.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Biehl’s would have allowed Sun’s, Bookspan’s, and Nirmal’s to provide a method for allowing for control in which applications are shared, as noted by Biehl (Page 940).

Regarding claims 3, 11, and 17, Sun further teaches a device, method, and non-transitory computer-readable medium comprising:
A)  wherein the one or more processors is further configured to, based on a third user input being input to control the application, control the application according to the third user input while the edited content of the file shared with the external device is displayed in the first window (Section 7.4.2).
	The examiner notes that Sun teaches “wherein the one or more processors is further configured to, based on a third user input being input to control the application, control the application according to the third user input while the edited content of the file shared with the external device is displayed in the first window” as “Single-Actor: A single user is allowed to edit the document at any instant of time. This mode is implemented by a distributed protocol which blocks all but one user’s editing operations. In the current system, the actor-floor control is based on a simple request-and-release protocol: Any user can request the floor, but it is up to the current floor holder to decide when to release (to the first requester)… Multi-View and Single-Actor: Multiple users can view any portion of the document, but only a single user can edit the objects in his/her view. This mode is available in some application sharing systems that support relaxed WYSIWIS, such as the commercial Groove VirtualOffice system…Single-View and Single-Actor: The same portion of the document is viewed by all users, but only one user is allowed to edit objects in the shared view. This mode is similar to the strict WYSIWIS and sequential interaction paradigms supported by generic application sharing systems” (Section 7.4.2).  The examiner further notes that a user (of an external device) who is not a single-actor (i.e. not the current floor holder) can request (i.e. a user input to change from a first mode to a second mode) to be the single-actor (i.e. floor holder) in the collaborative editing environment.  When such a user becomes the single-actor (i.e. floor holder), then as a result, edits made by a such a user on the collaborative document are reflected on all other devices of all other users.  Moreover, the previous floor-holder (who released the floor), can nevertheless still “control” the application by viewing different parts of the document (See how Multi-View & Single-Actor allows any user to view different portions of the document while an editing user is editing the document).

Regarding claims 4, 12, and 18, Sun, Bookspan, and Nirmal do not explicitly teach a device, method, and non-transitory computer-readable medium comprising:
A)  wherein the one or more processors is further configured to display the first window in an area on the display separated from an area where the second window is displayed on the display.
	Biehl, however, teaches “wherein the one or more processors is further configured to display the first window in an area on the display separated from an area where the second window is displayed on the display” as “The interface provides a visual representation of group members, available large displays, and applications that have been made available to the group. See Figure 2. The user interface is comprised of the Collaboration Control, Collaborator Bar, and Shared Screen Dock(s)… This control allows a user to configure whether an application window is available to the group, and if group members are allowed to modify or only view its content. See Figure 3. The control is displayed on the title bar of every top-level application window. This location reinforces that this is a window-level operation, provides quick access to the functionality, and provides a persistent indicator of the window’s sharing state… Do not show or share. The application window is not available to group members (this is the default value)… Show. The window is available to the group, but in a view-only mode. A live thumbnail of the window is displayed in the show area of the user’s representation in each group member’s Collaborator Bar… Share. The window is available to the group and anyone can interact with its content. A thumbnail of the window is displayed in the share area of the user’s representation in each group members’ Collaborator Bar” (Pages 941-942), “As a user interacts with a replicated view, the local input is captured and routed to the corresponding UI control in the source window. This provides a modest technical improvement over existing redirection techniques (e.g., [2]), but it allows substantial improvement in usability. For example, our technique allows group members to interact with a shared application while the owner is still able to interact with other applications simultaneously” (Page 943), and “Users also appreciated the ability to share windows while maintaining the ability to multitask with other applications. As one user wrote, “I like that I can be actually working on another team member’s machine (reviewing code, editing a PowerPoint, editing a word doc) in a hidden window (off to the side) while not blocking them from doing other work.”” (Page 945).  
The examiner further notes that the secondary reference of Biehl teaches that an application set to “Share” (See Figure 3) is shared with devices of other users (who can modify content of the application) whereas an application set to “Do not show or share” (See Figure 3) is clearly not shared with devices of other users.  Such applications can clearly be separated from one another as Figure 2 depicts a Windows desktop with multiple applications each with its own window.  Thus, application A (such as a word document in MS word) can be set to “Share” in its own window while application B (Such as a PowerPoint document in MS PowerPoint) can be set to “Do not show or share” in its own separate window.  
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Biehl’s would have allowed Sun’s, Bookspan’s, and Nirmal’s to provide a method for allowing for control in which applications are shared, as noted by Biehl (Page 940).
16.	Claims 6, 14, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sun et al. (Article entitled “Transparent Adaptation of Single-User Applications for Multi-User Real-Time Collaboration”, dated December 2006), in view of Bookspan et al. (U.S. Patent 6,629,129), and further in view of Nirmal (Article entitled “How to Make Documents Read Only Inside Word 2007”, dated 25 September 2008) as applied to claims 1, 9, and 15 above, and further in view of Fletcher et al. (U.S. PGPUB 2007/0294626).
17.	Regarding claims 6, 14, and 20, Sun, Bookspan, and Nirmal do not explicitly teach a device comprising:
A)  wherein, based on a user input being input to select an icon for sharing the file via the user interface of the device, the one or more processors is further configured to transmit information on sharing the file toward the external device.
	Fletcher, however, teaches “wherein, based on a user input being input to select an icon for sharing the file via the user interface of the device, the one or more processors is further configured to transmit information on sharing the file toward the external device” as “FIG. 2A is a display diagram illustrating an aspect of a user interface provided by the application sharing software. The user interface 200 includes a sharing region 202 and a shared application region 204. The sharing region includes controls that a user (e.g., sharer or controller of the shared application) can use to manipulate the application sharing session. As examples, the sharing region includes a share button region 206. The user can select the share button region to start or stop sharing of an application or document” (Paragraph 35).
	The examiner further notes that although Sun and Bookspan clearly teach collaborative sharing applications that allow for the collaborative editing of shared documents, there is no explicit teaching of a singular icon that starts the sharing process.  Nevertheless, the secondary reference of Fletcher teaches a singular icon 206 (See Figure 2A) that initiates sharing of a document with other users.  The combination would result in a singular icon to share being in the software products of Sun and Bookspan.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Fletcher’s would have allowed Sun’s, Bookspan’s, and Nirmal’s to provide a method for allowing for more natural collaboration between users, as noted by Fletcher (Paragraph 04).
18.	Claims 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sun et al. (Article entitled “Transparent Adaptation of Single-User Applications for Multi-User Real-Time Collaboration”, dated December 2006), in view of Bookspan et al. (U.S. Patent 6,629,129), and further in view of Nirmal (Article entitled “How to Make Documents Read Only Inside Word 2007”, dated 25 September 2008) as applied to claims 1, 9, and 15 above, and further in view of Hyder et al. (Book entitled “Synchronous e-Learning”, Copyright 2007).
19.	Regarding claim 7, Sun, Bookspan, and Nirmal do not explicitly teach a device comprising:
A)  wherein the first window comprises another icon for enabling a voice input, from a user, relative to the content of the first window.
	Hyder, however, teaches “wherein the first window comprises another icon for enabling a voice input, from a user, relative to the content of the first window” as “Each of the Web conferencing applications that offers integrated VoIP audio has a slightly different way to turn the audio on and off. If the presenter has not used the audio function of the application for the upcoming event, the first few minutes of the actual session can be lost due to explaining to participants about clicking the Talk button on and off, and about adjusting headset or microphone volume. I have a slide set prepared ahead of time so that I can show screenshots of the Talk buttons and audio controls. (See Figure 2-6, on page 23, for an example from this set.)” (Page 69) and “Presenters used to ask me what to do with their hands when speaking to a room full of students. In online sessions, the problem becomes not what to do with our hands, but what to do first. Presenters might need to share a file with participants, click the Talk button, and type a Chat response to a participant who has a technical problem, all at the same time” (Page 75).
	The examiner further notes that the secondary reference of Hyder teaches the concept of a talk icon (See Figure 2-6 on Page 23) that includes a microphone that allows for voice input in collaboration.  The combination would result in the users of the collaboration software in Sun to talk to one another.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Hyder’s would have allowed Sun’s, Bookspan’s, and Nirmal’s to provide a method for integrating feedback and knowledge sharing, as noted by Hyder (Page 3).

Regarding claim 8, Sun, Bookspan, and Nirmal do not explicitly teach a device comprising:
A)  wherein the other icon includes an image of a microphone.
	Hyder, however, teaches “wherein the other icon includes an image of a microphone” as “Each of the Web conferencing applications that offers integrated VoIP audio has a slightly different way to turn the audio on and off. If the presenter has not used the audio function of the application for the upcoming event, the first few minutes of the actual session can be lost due to explaining to participants about clicking the Talk button on and off, and about adjusting headset or microphone volume. I have a slide set prepared ahead of time so that I can show screenshots of the Talk buttons and audio controls. (See Figure 2-6, on page 23, for an example from this set.)” (Page 69) and “Presenters used to ask me what to do with their hands when speaking to a room full of students. In online sessions, the problem becomes not what to do with our hands, but what to do first. Presenters might need to share a file with participants, click the Talk button, and type a Chat response to a participant who has a technical problem, all at the same time” (Page 75).
	The examiner further notes that the secondary reference of Hyder teaches the concept of a talk icon (See Figure 2-6 on Page 23) that includes a microphone that allows for voice input in collaboration.  The combination would result in the users of the collaboration software in Sun to talk to one another.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because teaching Hyder’s would have allowed Sun’s, Bookspan’s, and Nirmal’s to provide a method for integrating feedback and knowledge sharing, as noted by Hyder (Page 3).
Allowable Subject Matter
20.	Claims 5, 13, and 19 would be allowable if rewritten to overcome the rejection(s) under double patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Specifically, although the prior art (See Sun, Bookspan, Biehl, and Fletcher) clearly teaches the collaborating with edits in real time with another user, and Chandrasekaran teaches the sending of modifications to a document via a packet alongside locations of the modification, the detailed claim language directed towards the specific separate sending of location information and the sending of the modification information (Chandrasekaran sends them together) in a collaborative environment is not found in the prior art, in conjunction with the rest of the limitations of the parent claims. 
Conclusion
21.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2010/0260209 issued to Choi on 24 October 2010.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to collaborative modify documents).
Article entitled “Evaluating and Implementing a Collaborative Office Document System”, by Adler et al., dated 07 December 2005.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to collaborative modify documents).
Article entitled “Leveraging Single-user Applications for Multi-user Collaboration: the CoWord Approach”, by Xia et al., dated 10 November 2004.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to collaborative modify documents).
Article entitled “Transparent Adaptation of Single-User Applications for Multi-User Real-Time Collaboration”, by Sun et al., dated December 2006.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to collaborative modify documents).
Contact Information
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Mahesh Dwivedi
Primary Examiner
Art Unit 2168

October 24, 2022
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168